Citation Nr: 0947182	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  04-38 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left wrist 
disability.

2.  Entitlement to service connection for left forearm 
disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of ulnar nerve laceration and repair, left hand 
distal to the wrist.  

4.  Entitlement to an initial rating in excess of 10 percent 
for muscle damage, left hand. 

5.  Entitlement to an initial compensable evaluation for 
recurrent microhematuria.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from May 1989 to June 2001.  

These claims came before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 and October 2004 rating and 
Decision Review Officer decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
These matters were remanded in February 2009.  A review of 
the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a left wrist disability.  

2.  The Veteran does not have a left forearm disability.  

3.  The Veteran's residuals of ulnar nerve laceration and 
repair, left hand distal to the wrist, is manifested by 
moderate impairment.

4.  Muscle damage to the left hand is manifested by moderate 
impairment.  

5.  The recurrent microhematuria is not manifested by renal 
dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension.



CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A left forearm disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a 20 percent rating, but not higher, for 
residuals of ulnar nerve laceration and repair, left hand, 
distal to the wrist, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1- 4.14, 4.124a, Diagnostic Code 8599-
8515 (2009).

4.  The criteria for a rating higher than 10 percent for 
muscle damage, left hand, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.21, 
4.55, 4.56, 4.71a, 4.73, 4.118, Diagnostic Code 5308 (2009)

5.  The criteria for a compensable disability rating for 
recurrent microhematuria have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7599-7541 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2001, January 2003, February 2006, and April 
2006, the first two sent before initially deciding those 
claims in rating and Decision Review Officer decisions dated 
in June 2003 and October 2004.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.   

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains several reports of VA 
examinations.  Each examination was performed by a medical 
professional, and included a review of the claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  In each case, the examiner performed a thorough 
examination of the Veteran, and included diagnoses and 
rationales consistent with the findings and record.  The 
Board finds this evidence adequate to evaluate the claims on 
appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Therefore, 
the Board finds that the duty to notify and duty to assist 
have been satisfied.  For all the foregoing reasons, the 
Board will proceed to the merits of the Veteran's appeal.  

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A service Report of Medical History dated in May 2001 for 
separation purposes reflects that the Veteran reported a 
history of painful shoulder, elbow or wrist.  However, the 
Veteran underwent a VA examination in March 2003, in 
conjunction with his claim.  Following physical examination, 
the examiner made no diagnosis related to the left forearm or 
wrist.  The Veteran underwent another VA examination in March 
2008.  Following physical examination, the examiner made no 
diagnosis related to the left forearm or wrist.  

The Veteran underwent a third VA examination in May 2009.  
Following physical examination, the examiner opined that 
there was no evidence of wrist or forearm damage.  The 
Veteran had some complaints of forearm pain with repetitive 
use, but a completely normal examination.  He had full range 
of motion against resistance of the wrist and elbow with 
repetitive motion.  The remainder of the examination was 
completely unremarkable.  

Based on the consistent findings on VA examination, the Board 
must conclude that there is no current disability of a left 
forearm or wrist disability.  The Board has considered the 
Veteran's statements and assertions.  While the Veteran 
clearly believes that he has the disabilities claimed, and he 
is competent to report his symptoms, he is not shown to have 
the requisite medical expertise to diagnose a disability of 
the left forearm or wrist.  The Veteran has otherwise not 
identified or submitted any competent evidence that reflects 
current left forearm or wrist disability.  As such, there can 
be no valid claim of service connection.  

As a preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Evaluation of muscle disabilities:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint 
of one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit scars, small 
or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to 
the sound side.  

Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound 
by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than 
those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (2009).  



Factual Background

The Veteran underwent a VA examination in February 2003.  He 
reported a poor grip and easy fatigability involving the left 
hand which also developed cramps upon repetitive motor 
activity.  He stated that the cramping and the achy 
discomfort involved the hand and extended to the forearm.  He 
reported that he was able to sustain motor activity involving 
the left hand for approximately 15 to 20 minutes at a time.  
He stated that he was able to lift approximately 30 pounds 
with the left hand but carrying this weight for more than a 
few minutes resulted in significant pain and cramping.  He 
reported no noticeable sensory deficits or neuropathic pain 
involving the left hand.  He stated that there was a 
significant loss in dexterity and poor coordination probably 
secondary to the underlying weakness and fatigability.  He 
reported that he could involve himself in bimanual tasks, 
although he had to provide adequate rest to the left hand in 
order to continue functioning.  He stated that he was able to 
perform his job related duties within the appropriate time 
duration to satisfaction, however, he primarily used the 
right hand to do most work.  He reported that he was fully 
functional with his activities of daily living.  

Upon sensory examination, there was decreased light touch, 
pinprick and temperature sensations in the distal to proximal 
gradient up to approximately the elbows in the upper left 
extremity.  The sensory loss appeared denser in the 
distribution of the left ulnar sensory nerve.  The examiner 
diagnosed a history of traumatic injury involving the left 
ulnar status post repair with residual moderate weakness 
involving the muscles supplied by the motor division of the 
left ulnar nerve associated with sensory deficit in the 
distribution of the left ulnar sensory nerve.  The examiner 
noted that the Veteran continued to suffer from moderate 
weakness involving the muscles supplied by the left ulnar 
nerve.  The Veteran also suffered from a sensory deficit in 
the distribution of the left ulnar sensory nerve.  These 
deficits were moderately disabling since the Veteran was 
right-hand dominant, but he was able to adapt well and was 
fully functional with the activities of daily living.  

The Veteran underwent another VA examination in March 2003.  
Upon physical examination, there was no evidence of muscle 
atrophy.  He had some slight loss of sensation through the 
ulnar nerve distribution distally.  Range of motion was 
otherwise unremarkable.  

The Veteran underwent another VA examination in March 2008.  
The examiner stated that the Veteran did not have any muscle 
damage in his left hand or forearm.  The Veteran reported 
muscle spasms in the hand.  The examiner noted that this was 
global numbness, and was not due to his ulnar nerve 
laceration.  The Veteran denied any flare-ups.  He reported 
problems with grip in his hand, however, the examiner stated 
that this seemed to be more due to the neuropathy and not to 
the laceration.  The Veteran stated that the decreased grip 
also affected his job.  

Upon physical examination, in making a fist, his finger came 
in without problem and touched the palm, as well as the 
fourth finger.  The examiner stated that this demonstrated 
that the Veteran had no deformity and no functional deficit 
in the finger.  All the fingers flexed to 90 degrees at the 
metacarpophalangeal joint (MCP).  The proximal 
interphalangeal (PIP) joints flexed to 100 degrees.  The 
distal interphalangeal (DIP) joints flexed to 80 degrees.  
Repeat flexion and extension of the fingers produced no 
indication of pain, weakness nor fatigue.  The Veteran had a 
normal grip.  Sensory testing of the hand showed that the 
Veteran had some numbness.  However, the numbness was global, 
and was not consistent with ulnar nerve damage.  The examiner 
assessed normal functioning of the left hand.  

The Veteran underwent another VA examination in May 2009.  He 
complained of pain and some weakness and fatigue in the left 
hand with retrograde radiating pain into the flexor surface 
of the forearm.  He reported loss of adduction of the small 
finger.  He complained of pain in the flexor side of the 
lower forearm.  He stated that he suffered fatigue and muscle 
spasms with repetitive use of his hand.  He reported that 
sitting with his arm flexed for any length of time, followed 
by straightening it out, caused increased pain in his flexor 
surface of the forearm.  He stated that he got spasms into 
his hand and fingers and some weakness with repetitive use.  
He reported deformity of the small finger with the inability 
to adduct the finger to the midline.  He stated that there 
was some numbness in all of his fingers.  He reported minimal 
limitations in activities of daily living or working due to 
his left hand.  

Upon physical examination, the Veteran was able to bring 
fingertips to palm with all fingers, thumb to all fingertips, 
thumb to palm.  He had excellent capillary refill in all of 
his fingers.  There was lack of motor function with adduction 
of the small finger when all the fingers were extended.  The 
small finger abducted maximally.  He also had some mild 
weakness in adduction of the second and fourth fingers.  He 
had some sense of decreased sensation in all of his fingers; 
however, 2-point discrimination was 5 to 6 millimeters in all 
fingers.  He had a palpable nodule and some mild triggering 
of the small finger flexor tendon.  The examiner noted that 
the motor branch of the ulnar nerve repaired should be muscle 
group IX, and not the listed muscle group VIII.  The Veteran 
had full range of motion of the DIP, PIP, and MCP joints of 
all of his fingers.  The examiner diagnosed ulnar motor nerve 
to the palmar interosseus muscles which controlled adduction 
of the second, fourth, and fifth fingers.  There was complete 
paralysis of the fifth finger.  The Veteran was unable to 
adduct the small finger.  The motor branch of the ulnar nerve 
was the only nerve affected.  The only muscles damaged were 
the interosseus with loss of function due to the motor branch 
of the ulnar nerve.  This was characterized as mild to 
moderate involving the second and fourth finger adduction and 
moderately severe for adduction of the small finger.  

Analysis

The Veteran is currently assigned a 10 percent disability 
rating for residuals of ulnar nerve laceration and repair, 
left hand distal to the wrist, under Diagnostic Code 8599-
8515.  Although service connection was granted for an ulnar 
nerve disability, and Diagnostic Code 8515 relates to the 
median nerve (Diagnostic Code 8516 relates to the ulnar 
nerve), the Board notes that the criteria under Diagnostic 
Codes 8515 and 8516 are identical.  Thus, either code is 
appropriate, and the evidence does not suggest that any other 
code would be more appropriate.  The Board also notes that 
the Veteran is separately rated for scar residuals, and that 
matter is not currently before the Board.  The Veteran is 
right-hand dominant, thus the service-connected disabilities 
affect his minor hand.

In order for the Veteran to receive the next higher 20 
percent rating under Diagnostic Code 8515, his disability 
should be manifested by moderate incomplete paralysis of the 
median nerve.  Severe incomplete paralysis warrants a 40 
percent rating, and complete paralysis warrants a 60 percent 
rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Veteran is currently assigned a 10 percent disability 
rating for residual muscle damage, under Diagnostic Code 
5308.  Muscle Group VIII, consists of muscles arising mainly 
from external condyle of humerus: the extensors of carpus, 
fingers, and thumb supinator.  It functions in extension of 
the wrist, fingers, and thumb, and abduction of the thumb.  
Injury to Muscle Group VIII will be rated as 10 percent 
disabling where moderate, and 20 percent disabling where 
moderately severe.  A severe injury will also be rated as 20 
percent disabling for the nondominant extremity.  38 C.F.R. 
Part 4, Code 5308 (2009).  Thus, a higher rating in this case 
requires a moderately severe or severe injury to the muscles 
of the left wrist.

The Board notes that the May 2009 examiner noted that the 
motor branch of the ulnar nerve repaired should be muscle 
group IX, rather than VIII.  Diagnostic Code 5309 directs 
that ratings should be performed for muscle group IX on the 
basis of limitation of motion.  However, to warrant a rating 
higher than 10 percent on the basis of limitation of wrist 
motion, the evidence would have to demonstrate favorable 
ankylosis, which is neither shown nor alleged in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214, 5215 (2009).  
Accordingly, the Board will consider a higher rating under 
Diagnostic Code 5308, as applied by the RO.  

Based on the findings reported, the Board concludes that the 
residual nerve and muscle damage of the left hand is each 
moderate in degree.  

Regarding nerve impairment, the Board notes primarily the 
findings of the February 2003 VA examiner that the Veteran 
continued to suffer from a sensory deficit in the 
distribution of the left ulnar sensory nerve that was 
moderately disabling, as well as the finding of the May 2009 
examiner that the Veteran suffered complete paralysis of the 
fifth finger.  The Board concludes that these findings more 
nearly approximate moderate nerve impairment than they do 
slight nerve impairment.  However, the Board does not believe 
that moderately severe impairment is shown, particularly in 
light of the Veteran's report to the February 2003 examiner 
that he was fully functional with his activities of daily 
living.  The Board acknowledges the May 2009 examiner's 
assessment of moderately severe impairment involving 
adduction of the small finger, however, this must be balanced 
against a finding of mild to moderate impairment of second 
and fourth finger adduction.  In sum, the evidence overall 
reflects moderate nerve impairment.  Thus, the criteria for a 
20 percent rating are met.  

Regarding muscle impairment, the evidence demonstrates that 
the Veteran does not have a moderately severe or severe 
muscle injury.  For example, the February 2003 examiner found 
that the Veteran suffered from moderate weakness involving 
the muscles supplied by the left ulnar nerve.  As discussed 
above, the May 2009 VA examiner opined that the only muscle 
damage was moderately severe for adduction of the small 
finger, but mild to moderate for the second and fourth finger 
adduction.  Moreover, the evidence does not suggest loss of 
deep fascia, or muscle substance, or normal firm resistance 
of muscles compared with sound side.  Regarding strength and 
endurance compared with sound side, although the February 
2003 examiner noted some weakness, he described it as 
moderate.  The March 2003 examiner found no evidence of 
muscle atrophy.  The March 2008 examiner noted no indication 
of weakness or fatigue, and noted a normal grip.  The May 
2009 examiner noted only mild weakness in adduction of the 
second and fourth fingers.  

On balance, and in light of the findings noted above with 
respect to the Veteran being able to adapt well and being 
fully functional with the activities of daily living, the 
Board finds that the moderately severe impairment is not 
shown.  Thus, the criteria for a rating higher than 10 
percent are not met.  




Recurrent Microhematuria

Criteria & Analysis

A June 2003 rating decision granted service connection for 
recurrent microhematuria and assigned a noncompensable 
disability rating under Diagnostic Code 7599-7541.  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 7599 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 7541.  

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101 is noncompensably disabling.  To 
warrant the next higher 30 percent rating, the evidence would 
have to show renal dysfunction where albumin is constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  38 C.F.R. 
§ 4.115a (2009).

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104 (2009).

The Veteran underwent a VA examination in March 2003.  Upon 
physical examination, the Veteran's blood pressure was 
142/78, checked two times.  The examiner diagnosed 
microhematuria by history.  

The Veteran underwent another VA examination in July 2007.  
Following physical examination, the examiner diagnosed 
questionable microhematuria on dipstick but never 
microscopic, but heavy smoking history.  

The Veteran underwent another VA examination in March 2008.  
Upon physical examination, there was no abdominal tenderness 
and no CVA tenderness.  The inguinal areas were normal.  The 
examiner detected no hernias and no adenopathy.  The digital 
rectal examination showed a normal sphincter tone.  The 
examiner could feel only the distal tip of the prostate but 
it felt to be of normal size and configuration.  The examiner 
noted history of microscopic hematuria on discharge physical 
which was confirmed on May 2007 urinalysis.  Upper tract 
imaging showed no abnormalities of the kidneys.

The Veteran underwent another VA examination in May 2009.  
Following physical examination, the examiner diagnosed 
microhematuria.  The examiner noted that the Veteran was 
instructed more than once to go to labs, but the Veteran 
failed to complete.  The examiner was unable to determine the 
microhematuria without labs.  The Veteran denied blood in 
urine and was asymptomatic.  There were no significant 
occupational effects or effects on usual daily activities.  

The record does not indicate constant albumin, and there is 
no indication in the record of hyaline or granular casts or 
red blood cells or transient or slight edema or hypertension 
at least 10 percent disabling under Diagnostic Code 7101.  
The Board notes that the May 2009 VA examination reflects 
that the Veteran failed to complete the labs.  While VA has a 
duty to assist the Veteran in the development of his claim, 
the Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991) (noting that that failure to 
cooperate by attending a requested VA examination may result 
in an adverse determination).  Based on the evidence of 
record, a compensable rating is not warranted under 
Diagnostic Code 7541.



Staged Ratings

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
disabilities have not changed appreciably during the period 
on appeal.  Pertinently, the evidence does not support the 
assignment of any higher rating than has been assigned here 
at any time during the period under consideration.  Based on 
the record, the Board finds that staged ratings are not 
appropriate.  

Extraschedular Criteria

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.   
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

In this case, the symptomatology reported by the Veteran, and 
on clinical evaluation is the type of symptomatology 
contemplated under the pertinent diagnostic codes.  Moreover, 
the evidence does not reflect that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  For the foregoing reasons, referral 
to the RO for consideration of the assignment of extra-
schedular evaluations under 38 C.F.R. § 3.321 (2009) are not 
warranted.


ORDER

Service connection for left wrist damage is denied.

Service connection for left forearm damage is denied.  

An initial 20 percent rating, but not higher, for residuals 
of ulnar nerve laceration and repair, left hand distal to the 
wrist, is granted.  

An initial rating in excess of 10 percent for muscle damage, 
left hand, is denied. 

An initial compensable evaluation for recurrent 
microhematuria is denied.  



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


